

116 HR 7094 IH: Flexibility for States and Localities Act
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7094IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Davidson of Ohio (for himself, Mr. Budd, Mr. Chabot, Mr. Gibbs, Mr. Rouzer, and Mr. Bishop of North Carolina) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title VI of the Social Security Act to expand the permissible use of funds under the Coronavirus Relief Fund.1.Short titleThis Act may be cited as the Flexibility for States and Localities Act. 2.Expansion of permissible use of funds under the Coronavirus Relief Fund(a)In generalSection 601(d) of the Social Security Act, as added by section 5001(a) of the CARES Act (Public Law 116–136), is amended to read as follows:(d)Use of fundsA State, Tribal government, and unit of local government shall use the funds provided under a payment made under this section—(1)to cover those costs of the State, Tribal government, or unit of local government (or of any other unit of local government with a population not greater than 500,000 within such State, Tribal government, or unit of local government) that—(A)are necessary expenditures incurred due to the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19);(B)were not accounted for in the budget most recently approved as of the date of enactment of this section for the State or government; and(C)were incurred during the period that begins on March 1, 2020, and ends on December 30, 2020; or(2)to offset budgetary shortfalls of the State or government that occurred due to such public health emergency and that were not accounted for in such budget (except that such funds may not be used to make contributions to any underfunded pension plan in excess of the contributions accounted for in such budget)..(b)Application of provisionsAmounts appropriated for fiscal year 2020 under section 601(a)(1) of the Social Security Act (as modified by subsection (a)) shall be subject to the requirements contained in Public Law 116–94 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254 through 256). 